DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1-6 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-6 filed on 02/22/2021 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of hybrid energy storage unit (HESU) comprising a battery, an electrolytic capacitor C, a bidirectional power switch, a first power MOSFET, a second power MOSFET and a supercapacitor SC; wherein after the first power MOSFET and the second power MOSFET are connected in series, they are connected in parallel with the electrolytic capacitor C to both terminals of the battery; a drain of the first power MOSFET is connected to a positive pole of the battery, and after the bidirectional power switch and supercapacitor SC are connected in series, they are connected in parallel to both terminals of the first power MOSFET; a lead between a source of the second power MOSFET and a negative pole of the battery is taken as a negative terminal of the HESU, and a lead between the bidirectional power switch and a 
The closet references to the present invention are believed to be as follows: Liu et al. (CN 209120094 U). Liu disclose a power supply comprises a battery, an accumulator, a diode D1, a diode D2 and a control switch S1, wherein the anode of the power battery is connected with the anode of the diode D1, a cathode of the diode D1 is electrically connected to first output end of the power supply; the cathode of the power battery is connected with the second output end of the power supply, the first end of accumulator is electrically connected with the first output end of the power supply, the second end of accumulator is electrically connected with the cathode of the diode D2, the anode of the diode D2 is electrically connected to the second output end of the power supply; the first end of the control switch S1 electrically connected with the anode of the power battery, the second end of the control switch S1 is electrically connected to the second end of the accumulator. the power supply can output four voltage, improves the control ability of the inverter controller, and realizing the power fast transform, effectively reduce the trailing phenomenon of the current, so as to improve the efficiency and performance of the speed regulating motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846